Title: To John Adams from the Marquis de Lafayette, 9 April 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            My dear Sir
            Paris April the 9th 1787
          
          I Have long wished for a private opportunity to write to you, And while Expecting it, Have deprived myself of the pleasure to tell you my Opinion of Your Admirable Book— I Cannot Express, my dear Sir, the Satisfaction I felt in Reading of it—let those who study Constitutions in their Closet Say what they please—to Any one who Has Experience, Yours must Ever be the true principles— there is in that Book of yours much to learn, and much to think—it is the only one, not immediately Connected with the Affairs of our Assembly, which I Have Read these two months—But Cannot Sufficiently Express to you How much pleasure and improvement I Have found in it.
          Our Assembly is Very solemn, and Behaves well— You Have Seen the Speeches made by the king, the Chancellor, and the financier— this last One was pretty well writen and prononced, But shallow, and Unsincere— in the plans, there are many good things, or Rather many Good titles for Chapters which we Have Made— Provincial assemblies we Shall get— some of our friends, who Agree with Mr Turgot’s democratic principles, were Surprised that I, a Republican in the Heart, did vote for such distinctions in the Assembly as would form or Rather prepare a check in future times, and a division in three Branches— the clergy Have Given up to the assemblies the Right of taking them proportionally— they will form But one order with the Noblesse— Both Have Renounced pecuniary privileges, some of which were offered By Governement. the Assembly Have advised measures Relative to the liberty of interior Commerce, the destruction of the Gabelle And the free Exportation of Corn.
          As to Monney matters we Have Rejected the idea of a tax in kind, But Have declined giving an opinion upon Any plan of taxation untill we Had Returns of the Expenses of the two last years, and the plans for a Reduction in the future Expenditure of public monney— it will be the object of the last division, and not the Smoother one as you Easily Believe
          a few days Before our Separation, Occasioned By the Holy days, M. de Calonne Has Spread two pamphlets, one of which By authority, the end of which was to deceive the Common Class of the people, and turn Against the Notables the Hatred that was levelled at Him— He Had Some, But not much Success— we will on our side

publish our observations on His plans, and the people will see who are His Advocates
          does not all this, my dear Sir, Appear very strange to you? I do assure you there is great deal of firmness in the Assembly, and a very Great Majority Generally Vote Against the plans of the Court, not By intrigue, But from Conviction— M. de Calonne Has it is true many Ennemies—but indeed Has deserved them.
          the day before we parted, I Had moved for an examination of all Sales, purchases, and Exchanges that Have taken place Between the king and Certain persons during His Reign— You must know that it is the pretence under which public Monney It is thrown a way upon princes of the Blood, Courtiers, and powerfull people— I was Seconded By the Bishop of langres— the Next day, the people Concerned in the Business, and particulary M. de Calonne, Hoping to intimidate me, Had it told By Count d’artois our president, that took the king wished Such motions were Signed— I accepted the challenge, and the next day Brought in the inclosed paper Signed By me to be given to the king which I Read first.
          You may Show it to the family But not to Any other—and I Beg you will keep it from Any Body else’s Sight— it Has made some Noise Here—and as the king is very much displeased with me, it would make Him More Angry to find I Have Sent it abroad— So thus I Beg you will keep it to Yourself
          I was Yesterday preparing for Action which I expected to fight to morrow with the minister, when I Heard He was dismissed—and so is the Garde des sceaux altho’ His Ennemy— M. de Lamoignon, a very clever man, And Mr̃ de Malesherbes’s Cousin is Garde des Sceaux— M. de Fourquisez an old and Sickly But Honest Man is Controleur gñl— the late one Remains at Versailles for some time.
          Now the Man is down, I will not Hurt Him—but shall pursue the great men who Have Received too much public Monney— You easily Conceive this Has not lessened the list of my Ennemies—but the Bishop of langers and myself will Support our Motion
          it is difficult to guess How this will end— I Hope Some good will Come out— Some seeds of liberty will be planted— Had Calonne Been an other man, we Could Have done still Better— But altho’ He Has been a depredator, I Aknowledge that He Has, By Rashness, if not from Better Motives, Carried the Nation ten years a Head of what they were Before the Assembly
          
          All this for You and Smith—But Beg you will keep it within the family particularly the Copy of the motion. don’t be particular in your answers By Post. my Best Respects to the family. Yours
          
            l.f.
          
        